[Cite as State v. Holt, 2013-Ohio-4239.]




                IN THE COURT OF APPEALS FOR CLARK COUNTY, OHIO

STATE OF OHIO                                         :

        Plaintiff-Appellee                            :        C.A. CASE NO.       2013 CA 4

v.                                                    :        T.C. NOS.      12CR262
                                                               T.C. NOS.      12CR615
LAURIE HOLT                                           :        T.C. NOS.      12CR713

        Defendant-Appellant                           :            (Criminal appeal from
                                                                    Common Pleas Court)
                                                      :

                                                      :

                                            ..........

                                            OPINION

                          Rendered on the      27th       day of      September    , 2013.

                                            ..........

LISA M. FANNIN, Atty. Reg. No. 0082337, Assistant Prosecutor, Clark County
Prosecutor’s Office, 50 East Columbia Street, P.O. Box 1608,Springfield, Ohio 45501
       Attorney for Plaintiff-Appellee

TARA C. DANCING, Atty. Reg. No. 0077277, 1158 Kauffman Avenue, Fairborn, Ohio
45324
      Attorney for Defendant-Appellant

                                            ..........

DONOVAN, J.

        {¶ 1}     Defendant-appellant Laurie Holt appeals the trial court’s order of restitution
in Case No. 2012 CR 262. Holt filed a timely notice of appeal on January 11, 2013.

       {¶ 2}      The instant appeal pertains to three separate cases for which Holt was

indicted. The cases have been consolidated for purposes of appeal. On April 16, 2012,

Holt was indicted in Case No. 2012-CR-262 for forgery. Holt pled guilty to the offense on

August 3, 2012.

       {¶ 3}      Holt was indicted on September 10, 2012, in Case No. 2012-CR-615 for one

count of passing bad checks. On November 28, 2012, Holt pled guilty to the offense as

charged.

       {¶ 4}      On October 22, 2012, Holt was indicted for one count of passing bad checks

in Case No. 2012-CR-713. Holt pled guilty to the offense on November 28, 2012.

       {¶ 5}      Holt was sentenced to prison and ordered to pay restitution in all three cases

on December 13, 2012. In Case no. 2012-CR-262, Holt was sentenced to sixteen months in

prison and ordered to pay $13,881.41 in restitution. In Case No. 2012-CR-615, Holt was

sentenced to eleven months in prison and ordered to pay $8,217.57 in restitution to the

victim. In Case No. 2012-CR-713, Holt was sentenced to eleven months in prison and

ordered to pay $1,285.00 in restitution to the victim.          The trial court ordered Holt’s

sentences to be served consecutively.

       {¶ 6}      It is from this judgment that Holt now appeals.

       {¶ 7}      Holt’s sole assignment of error is as follows:

       {¶ 8}      “THE    TRIAL     COURT       ERRED      IN      ORDERING    RESTITUTION

EXCEEDING THE AMOUNT OF LOSS TO THE VICTIM.”

       {¶ 9}      In her sole assignment, Holt argues that the trial court erred when it ordered

her to pay $13,881.41 in restitution to the victim in Case No. 2012-CR-262 when the record
                                                                                           3

established that the actual loss suffered was only $12,079.20. The State concedes that the

trial court erred when it ordered Holt to pay the greater amount of restitution.

       {¶ 10} Upon review, we conclude that the trial court erred when it ordered Holt to

pay restitution in the amount of $13,881.41 in Case No. 2012-CR-262. $13,881.41 is an

amount which exceeds the economic loss to the victim of $12,079.20.

       {¶ 11} At the partial disposition on August 24, 2012, the trial court noted the proper

amount of restitution in Case No. 2012-CR-262 as follows:

               A pre-sentence investigation has been completed. The Court has

       reviewed the pre-sentence report. Defendant entered a plea of forgery, a

       felony of the fourth degree. At the time the plea was entered, there was an

       understanding of restitution was a total of $13,881.41. In reviewing the

       pre-sentence report, the final determination for restitution was $12,079.20.

       ***. (Trans., pg.3).

       {¶ 12} Accordingly, we order the trial court to modify Holt’s restitution order in

Case No. 2012-CR-262 to the amount of $12,079.20.

       {¶ 13} Holt’s sole assignment of error is sustained.

       {¶ 14} Holt’s sole assignment of error having been sustained, the judgment of the

               trial court is reversed in part, and this matter is remanded for proceedings

               consistent with this opinion. In all other respects, the judgment of the trial

               court is affirmed.

                                          ..........

FAIN, P.J., and WELBAUM, J., concur.
[Cite as State v. Holt, 2013-Ohio-4239.]
Copies mailed to:

Lisa M. Fannin
Tara C. Dancing
Hon. Richard J. O’Neill